Citation Nr: 1534005	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-07 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from March 4, 2008, and in excess of 20 percent from February 8, 2011, for lumbarization of the S1 vertebra and small disc seen at S1-2 with moderate facet hypertrophy.  

2.  Entitlement to a total disability evaluation (rating) based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to June 1982.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  At the December 2014 hearing, the Veteran testified that he was unemployable due to his service-connected back disorder and the residuals thereof, to include sciatica of the right lower extremity (RLE) (for which service connection was separately established upon rating decision in March 2015).  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

As to the claim for an initial rating in excess of 10 percent for a low back disorder from March 4, 2008, and in excess of 20 percent from February 8, 2011, it is noted that the Veteran testified in December 2014 that he was admitted to a private hospital (Pocono Medical Center, in Pocono, Pennsylvania) for his complaints in December 2014.  There is reference to submission of these documents with waiver at the hearing, but current review does not reflect that these records are in the file.  Moreover, the Veteran has testified as to ongoing treatment at a VA facility for his service-connected back complaints.  He testified that since the most recent VA examination in 2014 his back condition had worsened and that he now required help getting in and out of bed and going to the bathroom.  As a result, the Board finds that a remand to obtain and associate with the claims file these records as well as any outstanding VA treatment records is required.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Given the above development, the Board finds that a remand is also required to provide the Veteran with a VA examination to ascertain the current severity of his service-connected lumbarization of the S1 vertebra and small disc seen at S1-2 with moderate facet hypertrophy.  See 38 U.S.C.A. § 5103A(d) (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  

As to the claim for a TDIU, the Board finds that while the appeal is in remand status the Veteran should be provided notice of the laws and regulations governing this claim as well as an opportunity to provide VA with evidence in support of this claim.  See 38 U.S.C.A. §§ 5103, 5103A(b) (West 2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's updated treatment records from VA Medical Centers (MCs) in Wilkes Barre, Pennsylvania, and/or Philadelphia, Pennsylvania.
 
2.  Ask the Veteran and his representative to provide VA with authorizations for VA to obtain and associate with the claims file any outstanding private treatment records including his records from Pocono MC in Pocono, Pennsylvania, dated in December 2014.  

3.  Provide the Veteran with notice of the laws and regulations governing a TDIU as well as ask him to provide VA with a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  

4.  Notify the Veteran he can submit lay statements from himself and from other individuals who have first-hand knowledge of the current problems caused by his low back disorder and right lower extremity sciatica and have first-hand knowledge of the impact his service-connected disabilities have on his ability to obtain and maintain employment.  Provide them a reasonable time to submit this evidence.  

5.  Then schedule the Veteran for an appropriate examination to determine the current severity of his low back disorder.  The claims folder should be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

After a review of the record on appeal and an examination of the Veteran, the examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins. The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected low back disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination. Additionally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The examiner is also requested to determine the effects of the Veteran's low back disability and sciatica of the RLE on his ability to obtain and maintain substantially gainful employment. The claims file and a copy of this remand must be made available to the examiner.

Based on a thorough review of the claims file, the examiner should comment on functional impairment caused solely by the service-connected disabilities, as it pertains to whether the Veteran is able to secure and follow a substantially gainful occupation (more than marginal employment) due solely to his service-connected disabilities of lumbarization of the S1 vertebra and small disc seen at the S1-2 with moderate facet hypertrophy and sciatica of the RLE, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  In this regard, the examiner must elicit from the Veteran a full work and educational history.  The examiner must not consider or discuss impairment related to the Veteran's age or any nonservice-connected disorder.

A complete rationale must be provided for any opinion offered, and with respect to unemployability, the examiner is requested to explain specifically what factors led to the conclusions offered.  

6.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2014).  

7.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case (SSOC) that includes notice of all relevant laws and regulations including those governing a TDIU.  The Veteran and his representative should be provided an adequate opportunity to respond before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

